Title: To George Washington from Catharine Sawbridge Macaulay Graham, 13 July 1785
From: Graham, Catharine Sawbridge Macaulay
To: Washington, George



New York July 13. 1785

The intemperate heat of the air which prevailed on the morning when we parted with our illustrious friends accompanied us

during the whole of our journey from Mount Vernon to New York.
When I arrived in this city I found my self too much indisposed to embrace so early as inclination prompted, the honor Sir of obeying the most obliging command you could have laid on me.
When we address ourselves to characters so eminently distinguished Sir as yours we wish to describe the impressions which very extraordinary virtues never fail to make on the candid mind. There are some scenes however too lively for painting to do justice too in the representation, and some sentiments too strong even for Oratory to express.
The voice of flattery has so often swelled moderate virtues into all the magnitude of excellence which speech can convey to the immagination, that we in vain search in the language of panigeric for some arrangement of words adequate to that superiority of praise which is due to the first character in the world—My present feebleness obliges me for the present to desist from the arduous undertaking especialy as I know the delicacy of your mind makes you as backward to meet applause as you are forward to deserve it. You must however give me leave to say that you above all the human race seem happily distinguished in the privilege of preserving and encreasing the esteem of mankind through the opportunity of a more intimate and correct knowledge of your character and talents.
The more attentively Sir you are examined by the inquisitive mind the more it finds, that the voice of fame tho noted for exaggerating the puny merit of mortals into a gigantic form of virtue has in your case even lessened truth; and whilst we contemplate with an exalted admiration the grand features of your public character we indulge with delight those softer sentiments of friendship which your domestic and private virtues are so well calculated to inspire. With impressions such as these Sir you may immagine that the virtues of the Great Hero of the Western World, the benevolence of Mrs Washingtons temper with that polite and captivating attention with which she exercises the virtues of hospitality to all the numerous visitors which resort to Mount Vernon are the favorite topicks of conversation on which we have dwelt ever since we have had the honor of being entertained

under your roof. These topicks are fortunately universally pleasing.
That Heaven may long preserve that mode of existence in which so many bright, useful, and aimable qualities, are united, and that it may long preserve to you Sir, every pleasing circumstance which marks the felicity of the present day is the sincere wish Of Your Most Obliged And Most Humbe Servnt

Cath. Macaulay Graham


Mr Graham joins me in best respects to yourself and to Mrs Washington, for whom our wishes for a long succession of happy years are most sincerely offered; we beg to be remembered to Major Washington, and Miss Basset, and that you will present our love to the very young Lady and Gentleman.

